Bunn, C. J., (dissenting). John McRaven, a duly-appointed and acting circuit court stenographer for the circuit, filed his claim against the county of Franklin for services, amounting to the sum of $63.87, for the quarter ending July 1, 1899. The account was duly certified by the circuit judge, and the county court made the following order: “Examined and allowed in the sum of $63.87, stenographer’s fund, this 24th day of July, 1899. [Signed] L. R. A. Wallace, Judge,” and then the following subsequent order, “Order of allowance of this claim made on the 24th day of July, 1899, the day of the present term, is revoked and set aside, and this claim is dismissed, because there is no fund in the treasury upon which to draw. This August 5, 1899. (Signed) L. R. A. Wallace, County Judge.” The court then made its formal order revoking the first order, as stated, and the clerk was ordered to cancel the warrant issued under the first order of allowance, and the claim was dismissed. McRaven appealed to the circuit court, where the judgment of the county court was reversed, and the clerk of the county court was ordered to draw his warrant for the amount on the circuit court fund in the treasury of Franklin county, and from this judgment the county appeals to this court, and the judgment of the circuit court is reversed by a majority of this court on the ground set forth in the opinion. The county judge manifestly had no right to revoke the order of allowance and for the warrant made in the first instance. The county judge had no right to dismiss a claim because of want of funds in the county treasury. That was a matter he could know nothing about, officially or judicially. TIis first order was correct, and McRaven was entitled to the warrant at all events. The treasurer of the county, on its presentation, would of course have had the right to refuse to pay the warrant for want of stenographer’s funds on hand, and it would be his duty to indorse his refusal and reason on the warrant; but the county judge could not assume to perform this duty, and his statement that there was no fund upon which to draw is no evidence at all of that fact. The judgment of the circuit court was erroneous in directing a warrant to be drawn on the “circuit court” fund in the county treasury, instead of the stenographer’s fund, but in other respects it was proper. The judgment of the circuit court should therefore have been merely modified, and not revei’sed.